Title: To George Washington from Colonel Henry Sherburne, 4 February 1777
From: Sherburne, Henry
To: Washington, George



Sr
Hartford Feby 4th 1777

I am this Day informed that Mr Oswald whom your Excellency had appointed Lt Colonel of my Regiment, had prefered a Majority in the Artillery to that of a Lt Col. in a Marching Regt—as that is the Case of Course there is a Vacancy, which I should be extreamly happy might be fill’d by Major Meggs (If agreeable to Your Excellency) this Gentleman

from his Universal Good Character I make no doubt would do honor to himself and service to his Country.
The four New England States have lately Resolved to give an additional Bounty of Ten pounds S. M[one]y to each Man that shall inlist, into the Regiments which they are to Raise; this unexpected step has put a total stop to the Recruiting of the sixteen additional Regiments, and as we are Confined to the Resolve of the Continental Congress, which only allows us to give Twenty Dollars Bounty, I am at loss what to do, but hope your Excellency will give such Directions, upon that head as will enable us to Recruit our Regiments with as much Dispatch as the Eighty Eight. I am with great Respect Your Excellencys most obedt humble servt

Hy Sherburne

